Citation Nr: 1620103	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-20 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Service connection for bilateral hammer toes. 

3.  Entitlement to a temporary total disability rating under the provisions of 
38 C.F.R. §§ 4.29 and 4.30 (2015) for convalescence due to surgery for hammer toes.
  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2002 to January 2003, and from January 2003 to July 2003.  The Veteran had additional Reserve service in the Marine Corps.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Fort Harrison, Montana, RO has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In January 2012, the Veteran withdrew his request for a personal hearing before a Decision Review Officer.  See 38 C.F.R. § 20.704 (2015).

The issues on appeal were most recently before the Board in December 2013 when the Board remanded the case to the Agency of Original Jurisdiction (AOJ) in order to obtain additional service treatment records and provide a VA examination if new evidence was obtained.  The record reflects that the AOJ attempted to obtain the remaining service treatment records, but found that such records are unavailable.  See, e.g., November 2015 VA letter.  Because no additional service treatment records were found, the AOJ did not schedule the Veteran for a new VA examination.  Based on the foregoing, the Board finds that the AOJ substantially complied with the December 2013 Board Remand directives, and that the matter has been properly returned to the Board for appellate consideration.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1. In April 2016, prior to the promulgation of a decision by the Board, the Veteran, through the authorized representative, notified the Board of the intent to withdraw the appeal of the issue of entitlement to a TDIU.

2. The Veteran has a current disability of bilateral hammer toes.

3. The Veteran wore tight military boots during service.

4. The current bilateral hammer toes disability was not incurred in service and is not etiologically or causally related to service. 

5. The Veteran is not service connected for a bilateral hammer toes disability for purposes of awarding a temporary total rating for convalescence due to surgery for hammer toes.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of a substantive appeal have been met regarding the issue of entitlement to a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for service connection for bilateral hammer toes have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3. The criteria for the assignment of a temporary total disability rating based on convalescence for surgery for hammer toes have not been met.  38 C.F.R. 
§§ 4.29, 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.  

In this case, in April 2016 and before a final decision was promulgated by the Board, the Veteran, through the authorized representative, notified the Board in writing that he wished to withdraw the issue of entitlement to a TDIU.  See also May 2010 Veteran statement; hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to a TDIU, and it must be dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As will be explained below, because the law, and not the facts, is dispositive of the issue of entitlement to a temporary total rating based on convalescence, the duties to notify and assist imposed by the VCAA are not applicable as to this issue.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).

With respect to the claim for service connection for bilateral hammer toes, the AOJ provided notice to the Veteran in February 2010 prior to the initial adjudication of the claim.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim for service connection on appeal, as well as of VA and the Veteran's respective duties for obtaining evidence.  The notice letter also notified the Veteran of VA's practices in assigning disability ratings and effective dates.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, Social Security Administration (SSA) records, relevant VA examination reports, and the Veteran's written statements.  

VA most recently examined the Veteran's hammer toes in October 2013.  The Board finds that the above-referenced examination and opinion report is adequate for purposes of deciding the claim for service connection for bilateral hammer toes.  The VA examiner reviewed the Veteran's medical history and complaints, interviewed the Veteran regarding past and present symptomatology, made clinical assessments and observations, and rendered an opinion regarding the etiology of the bilateral hammer toe disability.  The examination report contains all the findings needed to decide the claim for service connection for bilateral hammer toes, including the Veteran's history and a rationale for all opinions given.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, hammer toes is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claims for service connection for bilateral hammer toes.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Board may weigh the absence of contemporaneous medical evidence as one factor to weigh against the other evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his or her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Service Connection for Bilateral Hammer Toes

The Veteran contends that service connection is warranted because the current bilateral hammer toes disability is related to service.  Specifically, the Veteran asserted that the current bilateral hammer toes disability was caused by wearing tight military boots during active service.  See, e.g., February 2010 VA Form 21-4138; September 2011 VA examination report.  The Veteran also advanced that the bilateral hammer toes disability started in service and that the physicians at Camp Pendleton considered surgery for hammer toes before the Veteran was deployed to Iraq.  See, e.g., January 2012 former representative statement. 

The Board finds that the Veteran has a current disability of bilateral hammer toes.  The October 2013 VA examination report shows a diagnosis of bilateral hammer toes. 

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the current bilateral hammer toes disability had its onset in service or is otherwise causally or etiologically related to service, to include as due to wearing tight military boots.  The service treatment records, which appear to be complete, show no complaints, diagnosis, or treatment of bilateral hammer toes or any foot symptoms.  A January 2003 pre-deployment health assessment shows that the Veteran had no complaints pertaining to military boots or any symptoms pertaining to the toes, but reported ankle problems.  A May 2003 post-deployment health assessment shows that the Veteran reported no complaints pertaining to the toes while reporting other symptoms such as headaches, fever, and weakness.  The May 2003 service clinician indicated that referral to an orthopedics or podiatry specialist was not needed.  A May 2003 report of medical assessment shows that the Veteran did not report any toe symptoms but reported diarrhea.  

In this regard, the Board is not relying on the absence of evidence, but rather on the contemporaneous, affirmative lay reports of symptoms and history by the Veteran, as well as contemporaneous medical evidence of no complaints, treatment, or diagnosis pertaining to the toes, especially during the May 2003 post-deployment health assessment, which took place about two months prior to service separation.  A March 2004 post-service VA treatment record shows that the Veteran reported that he played basketball daily without difficulty.  This evidence weighs against a finding that bilateral hammer toes started in service because it would be expected that symptoms of bilateral hammer toes would have made it difficult for the Veteran to play basketball daily without problems or complaints.  The first evidence of bilateral hammer toes in the claims file is in 2009, which is approximately six years after service separation.  See, e.g., February 2009 VA treatment record.

Contrary to the Veteran's more recent assertions that physicians at Camp Pendleton considered surgery for hammer toes, the January 2003 pre-deployment and May 2003 post-deployment reports make no mention of any complaints, symptoms, or surgery recommendations pertaining to hammer toes.  Moreover, the May 2003 post-deployment clinician specifically indicated that referral to an orthopedics or podiatry specialist was not needed.  Accordingly, the Board finds that, while the Veteran is competent to report symptoms of hammer toes and to report that physicians considered surgery prior to the Iraq deployment, these assertions are not credible because they are contradicted and outweighed by the more contemporaneous lay and medical evidence showing no complaints, treatment, diagnosis, or surgery recommendations pertaining to hammer toes.  Buchanan, 
451 F.3d 1331.

The December 2013 VA medical opinion further weighs against finding that the current bilateral hammer toes disability is causally or etiologically related to service.  The December 2013 VA examiner opined that it is clearly less likely than not that any foot or toe condition was due to, caused by, or aggravated by, any condition or event or activity during the Veteran's active service from June 2002 to July 2003.  In reaching this opinion, the December 2013 VA examiner reasoned that  the Veteran is 31 years old, that the in-service time period in question was approximately 13 months, and that the record reflects that the Veteran underwent basic training, then specialized training, then was deployed to Kuwait and Iraq, and then returned home with his unit in May 2003.  The December 2013 VA examiner explained that this relatively short period of the Veteran's adult life would not be capable of causing a chronic foot condition whether he wore only "flip-flops," tight combat boots, or  any other type of footwear.  The December 2003 VA examiner indicated that a November 2009 treatment note showed that the Veteran reported foot symptoms that he had for one or two years, that he was playing basketball two years earlier (post-service), took missteps, and had intermittent foot pain since then.  X-rays in November 2009 showed no left foot abnormality.  The Veteran repeated the same post-service basketball injury (in approximately 2007) to a December 2009 VA podiatrist and complained of bilateral second toe pain.  The December 2013 VA examiner indicated that the Veteran presented to the examination wearing sneakers that appeared well-made and in good condition, that there was no objective evidence of abnormal gait or abnormal weight bearing, and that the Veteran is obese with a recent BMI of 31.

The Board finds that the above-referenced December 2013 VA opinion is highly probative with respect to service connection for bilateral hammer toes, and is adequately based on objective findings as shown by the record, and was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the December 2013 VA opinion provides competent, credible, and probative evidence which shows that the currently-diagnosed bilateral hammer toes is not etiologically or causally related to service. 

While the Veteran is competent to report symptoms of the toes such as toe pain, the Board finds that, under the facts of this case that involve no hammer toe symptoms or disorder in service or for years after service, and include a post-service injury in 2007, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the current bilateral hammer toes disability.  The only link between the Veteran's bilateral hammer toes disability and active service is the Veteran's general contention during the appeal period that the bilateral hammer toes disability is related to wearing tight military boots during service.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

The etiology of the Veteran's bilateral hammer toes disability is a complex medical etiological question dealing with the musculoskeletal system in addition to the relationship between the current bilateral hammer toes disability and wearing tight military boots in service versus post-service injury while playing basketball.  Thus, while the Veteran is competent to relate toe symptoms that he experienced at any time, he is not competent to opine on whether there is a link between the current bilateral hammer toe disability and active service because such a medical opinion, under the facts of this case that include no hammer toe symptoms or disorder in service or for years after service, and include a post-service injury in 2007, requires specific medical knowledge and training.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In light of the foregoing, the weight of the evidence is against a finding that the current bilateral hammer toes disability was incurred in or was otherwise caused by active service, to include wearing tight military boots during service.  Thus, the Board finds that a preponderance of the lay and medical evidence of record weighs against the service connection claim for bilateral hammer toes; consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Temporary Total Rating for Convalescence 

The Veteran contends that temporary total ratings are warranted due to surgeries he underwent for bilateral hammer toes.  See, e.g., May 2010 VA Form 21-4138.

Under 38 C.F.R. § 4.29, a temporary total disability rating will be assigned when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  

Under 38 C.F.R. § 4.30(a), temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 

In this case, the Board has denied service connection for bilateral hammer toes.  Temporary total ratings under 38 C.F.R. §§ 4.29 and 4.30 are only awarded for surgeries or treatment pertaining to a service-connected disability.  Because the Veteran is not service connected for bilateral hammer toes, the claim for a temporary total rating based on convalescence must be denied as a matter of law 

because any such surgery or treatment was unrelated to a service-connected disability.  See 38 C.F.R. §§ 4.29, 4.30.  Because the law is dispositive on this matter, the claim must be denied due to a lack of legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

The appeal for a TDIU, having been withdrawn, is dismissed.

Service connection for bilateral hammer toes is denied. 

A temporary total disability rating under the provisions of 38 C.F.R. §§ 4.29 and 4.30 for convalescence due to surgery for hammer toes is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


